Citation Nr: 0521023	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for head injury.

2.	Entitlement to service connection for headaches with 
dizziness.

3.	Entitlement to service connection for major depressive 
disorder and cognitive disorder with memory loss.

4.	Entitlement to service connection for residuals of 
electrical shock.  

5.	Whether new and material evidence has been submitted to 
warrant reopening the claim for service connection for a low 
back disability.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1967 to May 1969.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

The January 2002 rating decision denied the veteran's claim 
to reopen his service connection claim for a back disability.  
In its December 2003 Statement of the Case on this issue, 
however, the RO found that new and material evidence had been 
submitted, and then proceeded to deny the veteran's service 
connection claim on the merits.  Notwithstanding the RO's 
decision, the Board must determine anew whether the veteran 
has submitted new and material evidence to reopen the service 
connection claim for a back disability.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.	On December 7, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that the 
veteran requests a withdrawal of the appeal of the RO's 
denial of service connection for head injury.  

2.	On December 7, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that the 
veteran requests a withdrawal of the appeal of the RO's 
denial of service connection for headaches with dizziness.  
  
3.	On December 7, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that the 
veteran requests a withdrawal of the appeal of the RO's 
denial of service connection for a major depressive disorder 
and cognitive disorder with memory loss.  

4.	On December 7, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that the 
veteran requests a withdrawal of the appeal of the RO's 
denial of service connection for residuals of electrical 
shock.  

5.	The veteran has submitted new and material evidence with 
regard to his low back disability.  

6.	A low back disorder is related to active service.  
  

CONCLUSIONS OF LAW

1.	The criteria for withdrawal of the Substantive Appeals by 
the veteran (or his representative) have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2004).

2.	The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (as in 
effect prior to August 29, 2001), 20.200, 20.302 (2004).

3.	Residuals of a low back injury were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The veteran, through his authorized representative, has 
withdrawn several appeals.  Specifically, in a statement 
issued by the veteran's representative dated December 7, 
2004, the veteran withdrew his appeals of the RO's denial of 
service connection for head injury, headache with dizziness, 
major depressive and cognitive disorder with memory loss, and 
residuals of electrical shock.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration of these issues.  Accordingly, the Board does 
not have jurisdiction to review the RO's denial of these 
claims.    

As the veteran made clear in his Board hearing, he still 
wants to appeal the RO's denial of his service connection 
claim for a low back disability.  As such, the Board will 
address this issue in this decision.  

Preliminary Matter - VA's Duty to Notify and Assist

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  As the veteran's service connection claim had been 
reopened, VA notified the veteran of the evidence necessary 
to substantiate his claim and the responsibility for 
obtaining it.  See 38 U.S.C.A. § 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO informed the 
veteran of the evidence needed to substantiate his claim by 
means of a rating decision issued in January 2002 and a 
Statement of the Case issued in December 2003, as well as a 
June 2001 letter by the RO.  

In the rating decision, the veteran was informed of the basis 
for the denial of his claim (at that time to reopen) and of 
the type of evidence that he needed to submit to prevail.  In 
the Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument.  In addition, 
the RO advised the veteran in its June 2001 letter of the 
respective duties of the VA and of the veteran in obtaining 
that evidence.  The June 2001 letter was provided to the 
veteran before the RO denied his claim in January 2002.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (holding that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the Statement of the Case, 
and the notification letter of June 2001 specifically satisfy 
the notice requirements of 38 U.S.C.A. § 5103 of the new 
statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  Here, the Board notes that 
there does not appear to be any outstanding medical records 
that are relevant to this appeal.  In fact, the RO assisted 
the veteran in obtaining private medical records that are 
relevant to his claim.  The veteran was also afforded a VA 
compensation and pension examination in October 2003, which 
appears adequate for rating purposes.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 
Whether New and Material Evidence has been Submitted to 
Reopen the Claim

Laws and Regulations

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claims in this case were filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

Background 

Service medical records dated from April 1968 to June 1968 
show that the veteran injured his lower back during active 
service and then received treatment for this injury.  Service 
medical personnel diagnosed the veteran's injury as low back 
strain.  

In October 1969, the RO denied service connection for the 
veteran's back injury, citing the negative findings for 
residuals at the veteran's separation medical examination in 
April 1969.  In May 1982, the veteran attempted to reopen the 
claim.  In June 1982, the RO denied the veteran's claim.  In 
doing so, the RO stated that the October 1969 decision found 
the veteran's in-service injury acute and transitory under 38 
C.F.R. § 3.303(b).  The veteran did not later perfect an 
appeal to the Board via the filing of a VA Form 9 substantive 
appeal.  Accordingly, the RO's June 1982 decision 
subsequently became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2004).  
  
The veteran attempted to reopen his claim in March 1990.  
Ultimately, after two RO hearings, the RO found that no new 
and material evidence had been submitted to reopen the claim.  
The Board affirmed this decision in July 1992.  The veteran 
did not appeal this decision.  

The veteran again attempted to reopen his claim in December 
1996.  The record contains no indication that the RO 
responded to this claim.  Nevertheless, the veteran again 
attempted to reopen his claim in May 1998.  In a September 
1999 rating decision, the RO found - without addressing 
whether new and material evidence had been submitted - that 
the evidence of record did not support the veteran's 
underlying claim to service connection for a back disability.  
The veteran did not appeal this decision.  

The veteran attempted to reopen his claim again in March 
2001.  In its rating decision, the RO found that no new and 
material evidence had been submitted to warrant reopening the 
claim.  The veteran filed a notice of disagreement with this 
decision.  The veteran also provided the RO with additional 
medical evidence regarding his low back disability.  In the 
subsequent statement of the case, the RO found that new and 
material evidence had been obtained, but that the evidence of 
record did not support his service connection claim.  In 
response, the veteran perfected an appeal to the Board via 
the filing of a VA Form 9 substantive appeal.

The evidence submitted between the RO's September 1999 rating 
decision and the RO's December 2003 decision to reopen the 
claim includes private medical records and a nexus opinion 
from a private physician dated in May 2003.  This opinion, 
rendered by a physician who stated that she has treated the 
veteran for several years, stated that "[w]hile it is 
entirely possible that [the veteran's] chronic low back pain 
is attributable to the injury he sustained in the [1960s], at 
this point, it would be difficult for me to attest to the 
exact percentage contributed by that incident."      

The evidence submitted after the RO reopened the claim 
includes private medical records, another private nexus 
opinion, and an examination report and nexus opinion from a 
VA examiner.  This private opinion is undated, but reflects 
partly the veteran's June 10, 2004 visit to a private 
orthopedic clinic.  This opinion stated that "[i]t seems 50% 
probable" that the veteran's in-service fall caused his 
current low back disability.  

The VA examiner found that the veteran's current back pain is 
unrelated to the fall he experienced while in the military.  

Analysis

The Board must now determine whether the RO correctly 
concluded in its December 2003 statement of the case that new 
and material information had been submitted to reopen the 
veteran's claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Hickson v. West, 12 Vet. App. 247, 251 (1999).  
  
In support of the effort to reopen his claim, the veteran 
submitted private medical records and a nexus opinion dated 
in May 2003.  This is new information associated with the 
claims folder since the last final rating decision in 
September 1999.  Accordingly, the Board finds this evidence 
to be new evidence.  As noted, however, this does not end the 
inquiry, as the Board must still determine whether any of 
this new evidence is also material.

To that end, the Board has determined that the new 
information is material.  With previous evidence of record, 
this evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The evidence contributes to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  Hodge, 155  F.3d at 1363.  
Previously, the extent or even existence of a low back 
disability was at issue.  The new private medical evidence 
adds clarity to this aspect of the veteran's claim.  And the 
nexus opinion, from a physician who treated the veteran for 
several years, does likewise.  

For the same reasons, the Board also finds that the evidence 
submitted after the December 2003 statement of the case is 
new and material.  The other private nexus opinion, and the 
VA examiner opinion, contribute to a clearer picture of the 
veteran's disability and its relationship, if any, to his 
active service.  Hodge, 155  F.3d at 1363.  

The Merits of the Claim for Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  Of particular note in 
this matter is that certain chronic diseases including 
arthritis may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  And third, medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

The evidence of record supports the veteran's claim to a 
current disability.  Magnetic Resonance Imaging in November 
2004 found the veteran with multilevel degenerative disc 
disease with multi-segmental spinal stenosis, as well as 
partial sacralization of the L5-S1 level on the right.  The 
first element of Pond is therefore satisfied.  Pond, 12 Vet. 
App. at 346.  

The evidence of record supports the veteran's claim to an in-
service injury.  Service medical records show that the 
veteran injured his low back in April 1968.  Complaints, 
treatment, and diagnoses related to this injury are found in 
service medical records dated from April 1968 to June 1968.  
The second element of Pond is therefore satisfied.  Pond, 12 
Vet. App. at 346.

The question whether there are chronic residuals from the in-
service injury is a close call.  A detailed medical 
examination by a VA essentially concludes that there is no 
such residual disability.   There are other opinions from 
medical professionals that tend to indicate the presence of 
chronic disability.  The favorable evidence is plainly less 
than overwhelmingly favorable to the veteran.  On the other 
hand, however, even the October 2003 report is couched in 
some ambiguity.  The veteran has testified to persistent back 
problems since service.   There is evidence of back symptoms 
presented to the VA during 1969.   


ORDER

The appeal of the RO's denial of the veteran's service 
connection claim for head injury is dismissed.

The appeal of the RO's denial of the veteran's service 
connection claim for headache with dizziness is dismissed.

The appeal of the RO's denial of the veteran's service 
connection claim for a major depressive disorder and 
cognitive disorder with memory loss is dismissed.

The appeal of the RO's denial of the veteran's service 
connection claim for residuals of electrical shock is 
dismissed.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for residuals of a low back 
injury is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


